DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Species 1 in the reply filed on 03/07/2022 is acknowledged.  The traversal is on the ground(s) that “MPEP 803 states that “if the search and examination of all the claims in an application can be made without serious burden, the examiner must examiner them on the merits, even though they include claims to independent or distinct inventions.”” Applicant also stated that “there is no serious burden to examiner all of the claims at least because a complete and thorough search for the elected invention/claims would include searching classes and subclasses that encompass the non-elected invention/claims.”  This is not found persuasive because as stated in the Restriction requirement each invention requires a search of separate classes including thousands of documents and also requiring different search queries.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-20 are pending. Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes the method step of aligning at least one of the slots of the series with other slots of the series, and inserting an elongate member through the at least one slots that are aligned. It is noted that more than one slot must be aligned in order to insert an elongate member through the aligned slots – at least two. Claims 2-12 contain the deficiencies of claim 1 because they depend therefrom. 
Claim 7 also includes the recitation of “inserting a pin through the at least one slots that are aligned.” In order to alignment of slots, at least two slots must be aligned. 
Claim 8, as best understood, involves the method step of inserting the bone anchors through the shafts of the derotator instrument before attaching the derotator instrument to the bone anchors. It is unclear what is meant by this method step. The before and after step both involve attachment of the bone anchor to the derotator. Claims 9-12 contain the deficiencies of claim 8 because they depend therefrom. 

Claims 9-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In claim 1, line 3, Applicant recites “attaching a plurality of derotator instruments to a plurality of adjacent bone anchors.”  Accordingly, the recitation in claim 9 of attaching more derotators to more bone anchors is not further limiting. 
Claim 10 includes the recitation of manipulating the derotator instruments to align heads of the multiple sets of bone anchors. It is noted that claim 1 previously recites that the derotator instruments are connected to the bone anchors, and claim 1 previously recites the method step of adjusting the derotator instruments. Accordingly, the recitation in claim 10 of manipulating the derotator instruments is not further limiting.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Claims 10-12 contain the deficiencies of claim 9 because they depend therefrom. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 6-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bootwala et al. (U.S. 9,101,412 B2), as cited in the IDS filed 01/15/2020.
Concerning claim 1, Bootwala et al. disclose a method for coupling a plurality of derotator instruments into a series of a plurality of derotator instruments, the method comprising: attaching a plurality of derotator instruments (see Fig. 1B below) to a plurality of adjacent bone anchors (see Fig. 1B below), each derotator instrument comprising: a shaft (see Fig. 1B below) for connecting to a bone anchor; a handle (see Fig. 1B below) having a slot (see Fig. 1B below); and an adjustable coupler (see Fig. 2, element 52) connecting the shaft and the handle; adjusting one or more of the adjustable couplers (see col. 5, lines 39-63) to align at least one of the slots of the series with other slots of the series; and inserting an elongate member (see Fig. 1B, element 26) through the at least one slots that are aligned.



[AltContent: connector][AltContent: textbox (Plane)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Slot)][AltContent: connector][AltContent: textbox (Shaft)][AltContent: arrow][AltContent: textbox (Handle )][AltContent: arrow][AltContent: textbox (Derotator Instrument)][AltContent: textbox (Bone Anchor)]
    PNG
    media_image1.png
    503
    746
    media_image1.png
    Greyscale




Concerning claim 2, wherein adjusting one or more of the adjustable couplers comprises: moving a first handle (see Fig. 2, element 46) into one of a plurality of discrete positions relative to a first shaft (see Fig. 2, element 38) via a first adjustable coupler (see Fig. 2, element 52) connecting the first shaft and the first handle.
Concerning claim 6, wherein the plurality of discrete positions are located in a plane (see Fig. 1B above) containing the first handle and the first shaft.
Concerning claim 7, wherein inserting an elongate member comprises inserting a pin (see Fig. 1B, element 26 and see col. 4, lines 58-63) through the at least one slots that are aligned. It is noted that the frame can include a single side including just pin 26. 
Concerning claims 8 and 9, as best understood, further comprising attaching multiple sets of derotator instruments to multiple sets of bone anchors (see Fig. 1B, elements 18 and 30).
Concerning claim 10, further comprising manipulating the multiple sets of derotator instruments to align heads of the multiple sets of bone anchors (see col. 5, lines 39-63).
Concerning claim 11, further comprising placing a rod through the heads of the multiple sets of bone anchors (see col. 5, lines 35-38).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bootwala et al. (U.S. 9,101,412 B2), as applied to claims 1 and 8-11 above, further in view of Barry (U.S. 2014/0100611 A1) as cited in the IDS filed 01/15/2020.
Bootwala et al. disclose the invention substantially as described above. However, Bootwala et al. do not explicitly disclose the method step of passing a set screw to each bone anchor through hollow shafts of each derotator instrument.
Barry teach a method for correcting a plurality of derotator instruments into a series of a plurality of derotator instruments comprising the step of passing a set screw to each bone anchor through hollow shafts (see Fig. 1, elementn38) of each derotator instrument.
It would have been obvious to one having ordinary skill in the art before the effective filing date of he claimed invention to modify Bootwala’s method such that the shaft is shaped as a hollow tube thereby permitting passage of a set screw to each bone anchor, as taught by Barry, in order to permit minimally invasive techniques to secure the rod to the bone anchor. The use of tubular extensions in minimally invasive surgery is well known in the spinal art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN HAMMOND whose telephone number is (571)270-3819.  The examiner can normally be reached Monday-Friday 8 - 4 PM .
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at 571 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN C HAMMOND/Primary Examiner, Art Unit 3773